 Case 8:19-cv-02051-DSF-MRW Document 29 Filed 12/08/20 Page 1 of 4 Page ID #:170



1
2
3
4
5
6
7
8
9         IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                              Case No. SA CV 19-2051 DSF (MRW)
13   SALVADOR CASTRO,
                       Plaintiff,             ORDER DISMISSING ACTION
14
15                v.
16   ORANGE COUNTY SHERIFFS
     DEPT, et al.,
17
                       Defendant.
18
19
20         The Court dismisses this action due to the failure of a pro se litigant

21   to amend his complaint or respond to court orders.

22                                        ***

23         1.    This is a prisoner civil rights action. Plaintiff Castro formerly

24   was a pretrial inmate at a local jail in Orange County, California. He

25   alleged that he was denied access to jail programs based on his sexual

26   orientation and his placement in a protective housing unit. (Docket # 1.)

27   Plaintiffs original complaint was dismissed for failure to plead facts

28   sufficient to state a plausible claim. (Docket # 4.)
 Case 8:19-cv-02051-DSF-MRW Document 29 Filed 12/08/20 Page 2 of 4 Page ID #:171



1          2.    Plaintiff subsequently submitted a more detailed First
2    Amended Complaint. (Docket # 5.) Magistrate Judge Wilner screened the
3    pleading pursuant to 28 U.S.C. §1915A. Magistrate Judge Wilner ordered
4    the amended complaint to be served on the county sheriff in his official
5    capacity. (Docket # 6-8.)
6          3.    The sheriff moved to dismiss the First Amended Complaint on
7    various grounds. (Docket # 12.) In June 2020, Magistrate Judge Wilner
8    issued a decision granting the motion and dismissing the First Amended
9    Complaint with leave to amend. (Docket # 20.) The order explained the
10   defects with Plaintiffs First Amended Complaint. It also specifically
11   warned Plaintiff that failure to file a new complaint would result in a
12   recommendation of dismissal of the action under Federal Rule of Civil
13   Procedure 41(b).
14         4.    Plaintiff asked for and received two extensions of time to
15   attempt to amend the complaint. (Docket # 23, 24, 26, 27.) Plaintiffs
16   extended amendment deadline expired in late September 2020. However,
17   Plaintiff failed to amend his complaint. Further, although Plaintiffs action
18   sought to challenge conditions of confinement at the jail facility, Plaintiff
19   has apparently been out of custody since May 2020. (Docket # 21.)
20         5.    In October 2020, Judge Wilner ordered Plaintiff to show cause
21   why the action should not be dismissed. The OSC again informed Plaintiff
22   of the consequences of failing to file an amended complaint. (Docket # 28.)
23   Plaintiff failed to file any response to the OSC.
24                                        ***
25         6.    Rule 41(b) provides that if a plaintiff fails to prosecute or to
26   comply with these rules or a court order, a defendant may move to dismiss
27
28

                                              2
 Case 8:19-cv-02051-DSF-MRW Document 29 Filed 12/08/20 Page 3 of 4 Page ID #:172



1    the action or any claim against it. Dismissal also may be ordered by the
2    Court sua sponte. Link v. Wabash R.R., 370 U.S. 626, 629-30 (1962).
3          7.    Rule 41(b) specifically authorizes a court to dismiss a civil
4    action when a plaintiff has not filed a required pleading after being given
5    leave to do so and has not notified the court of his intention not to file that
6    document. Harris v. Magnum, 863 F.3d 1133, 1142 (9th Cir. 2017).
7    Rule 41(b) applies when a court mandate[s] the filing of a pleading and
8    indicate[s] that failure to do so would result in dismissal under the rule.
9    Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 892 (9th Cir.
10   2019).
11         8.    Dismissal of a civil action under Rule 41 may be appropriate to
12   advance the publics interest in the expeditious resolution of litigation, the
13   courts need to manage its docket, and to avoid the risk of prejudice to
14   defendants. Omstead v. Dell, Inc., 594 F. 3d 1081, 1084 (9th Cir. 2010).
15   Additionally, a court should consider the public policy favoring disposition
16   of cases on their merits and the availability of less drastic alternatives in
17   its evaluation. Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).
18         9.    In the present action, the Court concludes that dismissal of the
19   action is appropriate. Plaintiff failed to amend his complaint after
20   receiving an explanation of its problems from the magistrate judge.
21   Further, Plaintiff did not respond to an order to show cause triggered by
22   his failure to file a timely amended complaint. Plaintiffs inability to either
23   file a valid complaint or follow the magistrate judges orders demonstrates
24   that he has no interest in advancing the action here.
25         10.   By contrast, the Court, the defense, and the public have a
26   strong interest in terminating this action. This is particularly true given
27   that Plaintiff effectively chose to abandon his case by failing to respond to
28

                                              3
Case 8:19-cv-02051-DSF-MRW Document 29 Filed 12/08/20 Page 4 of 4 Page ID #:173
